Citation Nr: 0203755	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-07 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative keloid, anterior chest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from January 1977 to 
October 1988.  This appeal arises from a February 2001 rating 
decision of the St. Petersburg, Florida, regional office (RO) 
of the Department of Veterans Affairs (VA).

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

On the VA Form 9 filed in September 2001, the veteran marked 
the form to indicate his desire for a hearing before a member 
of the Board of Veterans' Appeals (Board) at a local VA 
office.  In October 2001, the RO contacted the veteran by 
letter offering the veteran the option of a videoconference 
hearing or an in-person hearing with a member of the Board.  
Later that month, the RO received a response from the veteran 
indicating that he still desired a Travel Board hearing 
before a member of the Board sitting in the RO.  There is no 
evidence in the claims folder to indicate that this hearing 
has been scheduled or the request withdrawn by the veteran.  
The veteran has a right to such a hearing.  38 U.S.C.A. § 
7107(b), (d) (West Supp. 2001); 38 C.F.R. § 20.700 (2001).  
Therefore, a Travel Board hearing should be scheduled for him 
pursuant to 38 C.F.R. § 20.703 (2001).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2001).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


